DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "a component" in line 3.  There is sufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-6 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagalingam reference (hereinafter the “N” reference) (US Patent Publication No. 2019/0308292).
7.	Regarding claim 1, the N reference discloses:
a method for smoothing a surface of a component [Abstract] comprising the steps of:
placing a component (102) in a liquid-solids mixture [Paragraph 0050];
producing a relative movement between the liquid-solids mixture and the component providing a flow of the liquid-solids mixture along the surface [Paragraph 0052];
wherein there is provided in the liquid-solids mixture a guide surface (156) [Paragraph 0045], along which the liquid-solids mixture flows, wherein a directional component toward the 
surface is imposed on the flow [Paragraph 0044—convergent-divergent shape imposes a directional component to the flow] (FIG. 3).
8.	Regarding claim 2, the N reference further discloses:
wherein the guide surface (156) is a lateral surface of a guide unit (150) that is subject to flow in the liquid-solids mixture (FIG. 3), wherein the liquid-solids mixture thus also flows along a lateral surfaces opposite the guide surface (156).
9.	Regarding claim 3, the N reference further discloses:
wherein the surface of the component has a curved course when observed in a sectional plane, and the guide surface has a complementary curved course when observed in the same sectional plane [Paragraph 0045].
10.	Regarding claim 4, the N reference further discloses:
wherein the guide surface is arranged relative to the surface wherein a distance that is taken perpendicular to a flow line profile between the component surface and the guide surface, when observed in a sectional plane, decreases in the flow direction (FIG. 3).
11.	Regarding claim 5, the N reference further discloses: 
wherein an additional guide surface (160) is provided in the liquid-solids mixture, along which guide surface the liquid-solids mixture flows, wherein the component is arranged between the guide surfaces (FIG. 3).
12.	Regarding claim 6, the N reference further discloses:
wherein the guide surfaces are arranged relative to each other in such a way that a distance between the guide surfaces that is taken perpendicular to a flow-line profile between the guide surfaces, when observed in a sectional plane, decreases in the flow direction (FIG. 3—the guide surfaces are the converging and diverging sections, the flow line profile is horizontal to the perpendicular distance is vertical and that distance decrease from the beginning of the converging section towards the center section).
13.	Regarding claim 13, the N reference discloses:
further comprising the steps of:
providing a container (150) for holding the liquid-solids mixture and for arranging the component (102);
providing a movement mechanism (106) for producing the relative movement between the liquid-solids mixture and the component (102);
providing a guide surface (156) in the container (150), in order to impose on the flow the directional component toward the surface (FIG. 3).
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the N reference in view of the Rizzo reference (US Patent Publication No. 2014/0323022).
16.	Regarding claim 7, the N reference fails to disclose:
wherein the component is designed to be configured and arranged in a gas channel of a turbomachine, wherein the surface is an upper surface facing the gas channel.
The Rizzo reference teaches it is conventional in the art of finishing gas turbine vanes to provide as taught in [Paragraph 0003] wherein the component is designed to be configured and arranged in a gas channel of a turbomachine, wherein the surface is an upper surface facing the gas channel [Paragraph 0003].  Such configurations/structures would allow for machining complex part configurations [Paragraph 0003].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the N reference, such that the method further includes wherein the component is designed to be configured and arranged in a gas channel of a turbomachine, wherein the surface is an upper surface facing the gas channel, as clearly suggested and taught by the Rizzo reference, in order to allow for machining complex part configurations [Paragraph 0003].  
17.	Regarding claim 8, the N reference fails to disclose:
in which wherein the component is a blade element or vane body for the turbomachine.
The Rizzo reference teaches it is conventional in the art of finishing gas turbine vanes to provide as taught in [Paragraph 0003] in which the component is a blade element or vane body for the turbomachine [Paragraph 0003].  Such configurations/structures would allow for machining complex part configurations [Paragraph 0003].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the N reference, such that the method further includes wherein the component is designed to be configured and arranged in a gas channel of a turbomachine, wherein the surface is an upper surface facing the gas channel, as clearly suggested and taught by the Rizzo reference, in order to allow for machining complex part configurations [Paragraph 0003].  
18.	Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the N reference in view of the Kleer reference (US Patent No. 6,764,384).  
19.	Regarding claim 10, the N reference fails to disclose:
wherein, in order to produce the relative movement in a stationary coordinate system, the component is moved through the liquid-solids mixture.
The Kleer reference teaches it is conventional in the art of finishing components for use in aircraft engines to provide as taught in (FIG. 2) wherein, in order to produce the relative movement in a stationary coordinate system, the component (4) is moved through the liquid-solids mixture (FIG. 2).  Such configurations/structure would allow fine machining of rotationally symmetrical disk-shaped or annular components [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Kleer reference, such that the method further includes wherein, in order to produce the relative movement in a stationary coordinate system, the component is moved through the liquid-solids mixture, as clearly suggested and taught by the Kleer reference, in order to allow fine machining of rotationally symmetrical disk-shaped or annular components [Abstract].  
20.	Regarding claim 11, the N reference discloses:
wherein the guide surface or guide surfaces are moved together with the component through the liquid-solids mixture.
The Kleer reference teaches it is conventional in the art of finishing components for use in aircraft engines to provide as taught in (FIG. 2) wherein the guide surface (10) or guide surfaces are moved together (vibrate) with the component through the liquid solids mixture (FIG. 2).  Such configurations/structure would allow fine machining of rotationally symmetrical disk-shaped or annular components [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Kleer reference, such that the method further includes wherein the guide surface or guide surfaces are moved together with the component through the liquid-solids mixture, as clearly suggested and taught by the Kleer reference, in order to allow fine machining of rotationally symmetrical disk-shaped or annular components [Abstract].  
21.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the N reference in view of the Boutaghou reference (US Patent Publication No. 2011/0244770).  
22.	Regarding claim 12, the N reference fails to disclose:
wherein the liquid-solids mixture based on water is provided with sphere-shaped solids.
The Boutaghou reference teaches it is conventional in the art of treating surfaces to provide as taught in [Paragraph 0012] wherein the liquid-solids mixture based on water is provided with sphere-shaped solids [Paragraph 0012].  Such configurations/structures would allow substantially uniform abrasive height [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the N reference, such that the method further includes wherein the liquid-solids mixture based on water is provided with sphere-shaped solids, as clearly suggested and taught by the Boutaghou reference, in order to allow substantially uniform abrasive height [Abstract]. 
Allowable Subject Matter
23.	Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747